Citation Nr: 1422834	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-08 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

In the December 2010 Board remand it was noted that the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but had not been adjudicated by the RO.  As yet, that matter has still not been adjudicated and, so, it is again referred for initial consideration.  

Because the claim for service connection for hypertension is alleged as due to the claimed acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjudication of this claim must be deferred pending the development of the claimed acquired psychiatric disorder, to include PTSD.  


REMAND

The 2010 Board remand requested that all records relative to the Veteran's claim for Social Security Administration (SSA) benefits, as well as outstanding VA treatment records be obtained.  A Report of Contact reflects that in December 2010, via telephone contact, the Veteran informed a VA employee that he was not seen by a private physician for the claimed hypertension and a psychiatric disorder.   Rather, he had been seen only by VA and SSA physicians.  The SSA records are of record.  The available VA treatment records have been obtained, pursuant to the 2010 Board remand, which were VA treatment records from the Oklahoma, Kansas, Little Rock, and Muskogee VA Medical Centers from June 1999, to October 2011.  

By letter in March 2012 the Veteran was informed that records of his reported VA treatment records from the Oklahoma VA Medical Center from January 1985 to May 1999 could not be obtained.  Later in March 2012, a memorandum of unavailability of VA treatment records, noting this information, was placed in the claims files.

In correspondence and the Veteran's testimony, he stated and testified that he had three stressors during his military service, two of which occurred during his basic training.  First, he was given improper swimming instructions and almost drowned.  Second, because he smiled too much, he was harassed by his drill instructor and on one occasion the drill instructor struck him in the stomach and forced the Veteran to smear feces on himself.  Third, after basic training, there was an accident during a training exercise in which an artillery shell landed and killed a number of fellow soldiers.  From several statements describing these stressors, he has reported that the artillery accident occurred during training in the Mojave Desert from October 8th to the 10th of 1981, as part of training of  the 29 Palms Marine Air Ground Combat Training Center, while he was assigned to the Delta 211, 1st Marine Division.  

In the 2010 remand, a summary of all the claimed in-service stressors was ordered to be prepared, to specifically include the claimed artillery accident in October 1981 at 29 Palms Marine Air Ground Combat Training Center while he was assigned to the Delta 211 1st Marine Division. The RO was to send this summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, was to be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information that might corroborate the Veteran's alleged in-service stressors.  If JSRRC was unable to provide the specific information requested, JSRRC was to provide the RO any additional appropriate sources. 

The March 2011 document prepared and sent to the Marine Corps Archives and Special Collections Research Center, in Quantico, Virginia, did not summarize or address the first two stressors listed above.  However, the Veteran has not asserted that there is any form of documentary evidence which would corroborate the first two stressors, the swimming incident and personal assault, or that there is any individual that might confirm that these two events occurred.  

As to the third alleged stressor, in May 2011 the Marine Corps Archives and Special Collections Research Center, in Quantico, Virginia, provided a copy of the Command Chronology for the 2nd Battalion, 11th Marines from July 1st to December 31st 1981.  The records noted that the 2nd Battalion participated from the 5th to the 25 of October 1981 in Desert Firing Exercise 1-82 at "MCAGCC 29 Palms, California."  During this exercise, logistics procedures, night operations, and fire direction at both battery and battalion levels were emphasized.  From the 8th to the 9th of October Battery F conducted firing exercises in support of "LFTC Pacific aboard MCB Camp Pendleton" and on completion of that exercise Battery F joined the 2nd Battalion at MCAGCC 29 Palms, California."  The records provided made no reference to the incident which the Veteran has alleged constitutes a stressor.  

In an October 2013 Post-Remand Brief the Veteran's service representative argued that VA must request a search of the records of the Command Chronology of the Marine Corps Air Ground Combat Training Center at Twenty Palms California, instead of limiting the search to the military unit, i.e., the 2nd Battalion, to which the Veteran was actually assigned because there was a greater possibility that the Marine Corps Air Ground Combat Training Center would have documented this incident and not the Veteran's unit, especially if the men involved in the incident were not part of the Veteran's unit.   It was also requested that VA seek verification via the base hospital or medical facilities that might have records of treating the wounded or dead from the incident.

Accordingly, the case is remanded for the following action:

1.  Review the claims files and prepare a summary of the claimed in-service stressor relating to the claimed artillery accident in October 1981 at 29 Palms Marine Air Ground Combat Training Center while he was assigned to the Delta 211 1st Marine Division.  Send this summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, to the Marine Corps Archives and Special Collections Research Center, in Quantico, Virginia, or such other organization as may be able to conduct a proper search, and ask such organization, to provide any available information that might corroborate the Veteran's alleged in-service stressor.  

In particular, a search must be made of the records of the Command Chronology of the Marine Corps Air Ground Combat Training Center at Twenty Palms California, as well as base hospital or Medical facilities that might have records of treating the wounded or dead from the October 1981 incident.  If such organization is unable to provide the specific information requested, such organization must be requested to direct the developing agency to any additional appropriate sources.  All documentation received from any organization, must be associated with the claims file.  The appropriate organization which is contacted, must be requested to discuss in its response what the records show with regard to the stressor reported by the Veteran.  

2.  If, and only if, it is determined that the evidence establishes the occurrence of the alleged stressor, the Veteran must be afforded a comprehensive VA psychiatric examination to determine the diagnoses of all previously and currently diagnosed psychiatric disorders.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The entire claims file must be made available to the examiner for review in conjunction with this examination.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor during military service.  The examination report must include a detailed account of all pathology found to be present.  The examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

